Title: From John Adams to Boston Patriot, 4 November 1811
From: Adams, John
To: Boston Patriot





Quincy, Nov 4. 1811.


 Rough draft of the passport for British Ships.
We, John Adams, Benjamin Franklin and John Jay, three of the ministers plenipotentiary of the United States of America for making peace with Great Britain, to all captains or commanders of ships of war, privateers, or armed vessels belonging to the said states or to either of them, or to any of the citizens of the same, and to all others whom these presents may concern—send greeting:
Whereas peace and amity is agreed upon between the said United States and his Britannic majesty, and a suspension of hostilities to take place at different periods, in different places, hath also been agreed upon by their respective plenipotentiaries; and whereas it hath been further agreed by the said plenipotentiaries, to exchange one hundred passports for merchant vessels to the end that such as shall be provided with them shall be exempted from capture, although found in latitudes at a time prior to the taking place of the said suspension of hostilities therein. Now therefore know ye that free passport, licence, and permission, is hereby given to thecommander, now lying at the port ofand bound from thence to—And we do earnestly enjoin upon and recommend to you to let and suffer the said vessel to pass unmolested to her destined port, and if need be, to afford her all such succour and aid as circumstances and humanity may require.
 Given under our hands and seals at Paris, on theday ofin the year of our Lord 1783.
By the King.
 A Proclamation declaring the cessation of arms as well by sea as land, agreed upon between his majesty the most christian king, the king of Spain, the States General of the United Provinces, and the United States of America; and enjoining the observance thereof.—
George R.—Whereas provisional articles were signed at Paris, on the thirtieth day of November last, between our commissioner for treating of peace with the commissioners of the United States of America, and the commissioners of the said states to be inserted in and to constitute the treaty of peace proposed to be concluded between us and the said United States, when terms of peace should be agreed upon between us and his most christian majesty. And whereas preliminaries for restoring peace between us and his most christian majesty were signed at Versailles on the 20th day of January last, by the ministers of us and the king of Spain; and whereas for putting an end to the calamity of war as soon and as far as may be possible, it hath been agreed between us, his most christian majesty the king of Spain, the States general of the United Provinces, and the United States of America, as follows, that is to say—
 That such vessels and effects as should be taken in the channel, and in the north seas, after the space of twelve days, to be computed from the ratification of the said preliminary articles, should be restored on all sides; that the term should be one month from the channel and the north seas as far as the Canary Islands inclusively, whether in the ocean or in the Mediterranean; two months from the said Canary Islands as far as the equinoctial line or equator: and lastly, five months in all other parts of the world, without any exception or any more particular description of time or place. 
And whereas the ratifications of the said preliminary articles between us and the most christian king, in due form, were exchanged by the ministers of us and of the most christian king, on the third day of this instant, February; and the ratifications of the said preliminary articles between us and the king of Spain were exchanged between the ministers of us and of the king of Spain, on the ninth day of this instant, February; from which days respectively the several terms abovementioned, of twelve days, of one month, of two months, and of five months, are to be computed: and whereas it is our royal will and pleasure, that the cessation of hostilities between us and the states general of the United Provinces, and the United States of America, should be agreeable to the epochs fixed between us and the most christian king—we have thought fit, by and with the advice of our privy council, to notify the same to all our loving subjects, and we do declare that our royal will and pleasure is, and we do hereby strictly charge and
command all our officers both at sea and land, and all other our subjects whatsoever, to forbear all acts of hostility, either by sea or land, against his most christian majesty the king of Spain, the states general of the United Provinces, and the United States of America, their vessels or subjects, from and after the respective times abovementioned and under the penalty of incurring our highest displeasure.
Given at our Court at St. James’ the fourteenth day of February, in the twenty-third year of our reign, and in the year of our Lord, one thousand seven hundred and eighty-three.
God save the King!
To J. Adams, Benjamin Franklin, and John Jay, Esquires, Plenipotentiaries of the U. States of N. America.
Paris, Feb. 18, 1783.
    Gentlemen—I have the honor to transmit to you, herewith a packet containing one hundred passports for American vessels which I have this moment received by a courier from England.
    I take this opportunity of acquainting you, that a Proclamation was issued out in the kings name, on the 14th inst, making known the cessation of hostilities, which has been agreed upon between the several belligerent powers, and declaring farther that the several epochas at which the said armistice is to commence between his Majesty and the United States of North America, are to be computed from the third day of this instant, February, being the day on which the ratifications of the preliminaries were exchanged between his Majesty and the most christian king. I must add that his Majesty was induced to take this step under the firm and just expectation that you gentlemen, will correspond to it, on your parts by adopting the same measure reciprocally in the name of the states, your masters.
    I have the honor to be with great regard and esteem gentlemen, your most obedient and most humble servant,Signed,
    Alleyne Fitzherbert.
    By the ministers plenipotentiary of the United States of America for making peace with
    Great-Britain.
    A DECLARATION
    Of the cessation of arms, as well by sea as Land,
  agreed upon between his majesty the king of
  Great-Britain and the United States of
  America—
    Whereas, preliminary articles were signed at Paris on the thirtieth day of November last, between the plenipotentiaries of his said majesty the king of Great Britain, and of the said States, to be inserted in and to constitute the treaty of peace to be concluded between his said majesty, and the said United States, when terms of peace should be agreed upon between his said majesty, and his most christian majesty. And whereas preliminaries for restoring peace between his said majesty the king of Great Britain and his most christian majesty, were signed at Versailles on the twentieth day of January last, by the respective ministers of their said majesties—And whereas preliminaries for restoring peace between his said majesty the king of Great Britain and his majesty the king of Spain, were also signed at Versailles on the 20th day of January last, by their respective ministers—And whereas for putting an end to the calamity of war as soon and as far as possible, it hath been agreed between the king of Great-Britain, his most christian majesty, the king of Spain, the states general of the United Provinces, and the United States of America, as follows, that is to say—
    That such vessels and effects as should be taken in the channel and the north seas, after the space of twelve days, to be computed from the ratification of the said preliminary articles, should be restored on all sides—that the term should be, one month from the channel and north seas, as far as the Canary Islands, inclusively, whether in the ocean or the Mediterranean; two months from the said Canary Islands as far as the equinoxial line or equator; and lastly, five months in all other parts of the world, without any exception, or any other more particular description of time or place.

    And whereas the ratifications of the said preliminary articles between his said majesty the king of Great Britain, and his most christian majesty, in due form, were exchanged by their ministers, on the third day of this instant, February, from which day the several terms abovementioned, of one month, of two months, and of five months, are to be computed, relative to all British and American vessels and effects.

    Now therefore, we, the ministers plenipotentiaries from the United States of America, for making peace with Great Britain, do notify to the people and citizens of the said United States of America, that hostilities on their part against his Britannic majesty, both by sea and land, are to cease at the expiration of the terms herein before specified therefor, and which terms are to be computed from the third day of February instant. And we do in the name and by the authority of the said United States accordingly warn and enjoin all their officers and citizens to forbear all acts of hostility, whatever, either by land or by sea, against his said majesty the king of Great Britain or his subjects, under the penalty of incurring the highest displeasure of the said United States.
    Given at Paris, the twentieth day of February, in the year of our Lord one thousand seven hundred and eighty-three, under our hands and seals.Signed

    John Adams, (L. S.)
    B. Franklin, (L. S.)

    John Jay, (L. S.)


    The winter of 1783 and the spring till late in April, had passed away; Mr Oswald was returned to England, and no minister appeared to discuss a definitive treaty. At last Mr. David Hartley arrived. He had only an order of the king to make him a commission, but no commission. We objected to this and informed him that a regular commission must appear before any thing could be concluded—but consented to confer in the mean time. And here my journal was resumed, but somewhat more negligently, because the new ministry had so much of the old Scotch leaven in it, that I had very little expectation that any thing would be done.
    The journal however, such as it is, proceeds—1783, May 3, Saturday. Three articles proposed by the American ministers and delivered to Mr. Hartley 29th April, 1783:
    Article 1.—It is agreed that so soon as his Britannic majesty shall have withdrawn all his armies, garrisons and fleets, from the United States of America, and from every port, post, place and harbour within the same, as stipulated by the seventh article of the provisional treaty of 20th Nov. 1782, then and from thenceforth and during the term ofyears, all rivers, harbors, lakes, ports and places, belonging to the United States or any of them, shall be open and free to the merchants and other subjects of the crown of Great Britain, and their trading vessels; who shall be received, treated and protected, like the merchants and trading vessels of the state in which they may be, and be liable to no other charges or duties.
And reciprocally all rivers, harbors, lakes, ports and places under the dominion of his Britannic majesty, shall henceforth be open and free to the merchants and trading vessels of the said United States, and of each and every of them, who shall be received, treated and protected, like the merchants and trading vessels of Great Britain, and be liable to no other charges or duties—saving always to the chartered trading companies of Great Britain, such exclusive use and trade of their respective ports and establishments, as neither the other subjects of Great Britain or any of the most favored nation participate in.
    Article 2.—It is agreed that such persons as may be in confinement in the United States of America, for or by reason of the part they may have taken in the late war, shall be set at liberty, immediately on the evacuation of the said states by the troops and fleets of his Britannic majesty.
And it is likewise agreed that all such persons who may be in confinement in any parts under the dominion of his Britannic majesty, for and by reason of the part which they may have taken in the late war, shall at the same time, be also immediately set at liberty.
    Article 3.—The prisoners made respectively by the arms of his Britannic majesty, and those of the United States of America, both by sea and land, shall be immediately set at liberty without ransom, on paying the debts they may have contracted during their captivity—and each contracting party shall respectively reimburse the sums which shall have been advanced for the subsistence and maintenance of their prisoners, by the sovereign of the country where they shall have been detained, according to the receipts and attested accounts and other authentic titles, which shall be produced on each Side.
    The journal of May 3, 1783, Saturday, proceeds:—When we met Mr. Hartley on Tuesday last at Mr. Laurens’, I first saw and first heard of Mr. Livingston’s letter to Dr. Franklin upon the subject of peace, dated January 7, 1781, but endorsed by Dr. Franklin January 7, 1782. The peace is made and the negotiations all passed before I knew of this letter, and at last by accident. Such is Dr. Franklin!
    Visited Mr. Jay; found him, his lady, Miss Laurens and Marquis de la Fayette at breakfast, going out of town. Visited Mr. Laurens—not at home. Duke de la Vauguion—not at home. Mr. Hartley at home; Mr. Laurens came in soon after. I agreed to make a visit to the Duke of Manchester this Evening. His rank as Duke and as Ambassador, and the superiority of the state he represents, make it unnecessary to attend to the rule in this town, which is that the last comer make the first visit, or to enquire very nicely what the sublime science of etiquette dictates upon this occasion.

    Mr. Heartley proposes that we should agree that the English should continue their garrisons in Detroit, Niagara and Michillimachinac for a limited time, or that Congress should put garrisons into those places, to protect their people, traders and troops from the insults of the Indians. The Indians will be enraged to find themselves betrayed into the hands of those people against whom they have been excited to war.

    Mr. Heartley proposes also, that we should agree that all the carrying places should be in common. This is a great point. These carrying places command the Fur trade. Mr. Laurens hinted to me, between us, that this was the complaint in England against the ministry who made the peace, that they had thrown the whole Fur trade into the hands of the United States, by ceeding all the carrying places; and that the lakes and waters were made useless to them by this means.


    Mr. Laurens quoted a Creek king, who said he would not be for quarrelling with either side, especially with us Americans, for we were all born of the same Mother and sucked at the same breasts. But turning to his young men, he said, with tears in his eyes, whichever side prevails, I see that we must be cut off.

    Mr. Heartley talked about Passamaquoddy, and the Islands at the mouth of the river St. Croix. He is for settling this matter, so as to prevent questions.

    Between five and six I made my visit to the Duke of Manchester the British Ambassador upon his arrival. Not at home—left my card.

    The next day, or next but one, the Duke returned my visit; came up to my apartment, and spent an half hour in familiar conversation. He is between fifty and sixty—a composed man—plain Englishman.

    One day this week I visited the Duke de la Vauguion upon his arrival from the Hague; who returned my visit in a day or two.

    Thus ends the journal of May the third 1783.


John Adams.




